Exhibit 10.1 

 

SYNDICATION AGREEMENT

 

This Syndication Agreement (the "Agreement") shall be effective this 17 day of
April 2015 (the "Effective Date").

 

BETWEEN: Yellow Pages Digital & Media Solutions Limited, a corporation duly
incorporated having a place of business at 16 Place du Commerce, Verdun, Québec
H3E   2A5 (hereinafter referred to as "YP")     AND: UBL Interactive, Inc., a
corporation duly incorporated having a place of business at 6701 Carmel Road,
Suite 202, Charlotte, North Carolina 28226   (hereinafter referred to as "UBL")

  

WHEREAS YP offers a number of services to its customers, including the ability
to syndicate their Business Listing ("YP Content") throughout a network of
website publishers;

 

WHEREAS UBL is a technology provider engaged in publishing or syndicating
content through a network of website publishers (the "UBL Network");

 

AND WHEREAS UBL shall syndicate and provide analytical reporting for the YP
Content throughout the UBL Network and grant a license to the UBL Technology in
accordance with the terms and conditions herein (collectively referred to as the
“Services”);

 

NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, it is agreed as follows:

 

1.DEFINITIONS

 

API means an Application Program Interface developed or utilized for the purpose
of this Agreement.

 

Business Listing means a business entity detailed by but not limited to: name,
address, phone numbers, email, website address, hours of operation, description
texts, images, video, deals, possible service links and such related information
as related to a Business Listing of the YP Customer. Any portion of a Business
Listing can be updated unlimited number of times during Term, including new
additions and removals.

 

Distribution Properties means the website publishers available for syndication
of YP Content as enumerated in Schedule E.

 

UBL Real Time Network means the YP approved list of Distribution Properties as
enumerated in Schedule A and as may be updated from time to time by the Parties
per Section 2.5.

 

YP Content the YP Customer Business Listing transferred to UBL for syndication
over the UBL Network.

 



- 1 -

 

 

YP Customer means an entity that has contracted with YP to obtain or receive a
set of defined YP products or services.

 

2.LICENSE AND SYNDICATION OF CONTENT

 

2.1UBL hereby grants to YP a non-sublicensable, non-transferable right and
license to the Diagnostic Audit Tool, Syndication Technology, API, Software, UBL
Licensed Third Party Technology, and related UBL Technical Components (“UBL
Technology”) associated with Services covered under this Agreement. UBL shall
provide YP with any upgrades and enhancements to the UBL Technology as
available, within a reasonable time period that will be defined jointly by the
parties.

 

2.2UBL hereby agrees to provide YP continuous, unobstructed, and technically
supported access to a current version of the UBL Technology, including the
Diagnostic Audit Tool technology. YP shall use the UBL Technology and more
particularly the Diagnostic Audit Tool for active or prospective YP Customers to
analyze and validate their YP Content on various Distribution Properties as
enumerated in more detail in Schedule B.

 

2.3The Parties hereby agree to create and maintain an API (or series of APIs as
technically required) whereby YP shall provide the YP Content to UBL who shall
distribute it over the UBL Network. UBL agrees to develop and maintain the
Services and to implement the API, the whole in accordance with the technical
specification found in Schedule B, the reporting specifications found in
Schedule D, and at the service levels established in Schedule C.

 

2.4UBL hereby agrees to create and maintain a technical framework and workflow
process for YP Content in support of all required automatic and manual claiming
syndication to Distribution Properties, in accordance with the technical
specification found in Schedule B.

 

2.5YP Content Syndication: YP will provide direction to UBL, as part of the YP
syndication service construct and the technical specification found in Schedule
B, on which Distribution Properties of the UBL Network listed in Schedule A it
wishes the YP Content be syndicated. YP may select different Distribution
Properties within the UBL Network to be part of the YP Content syndication
workflow depending on the needs of the YP Customer.

 

2.6UBL Network Composition: On no more than a quarterly basis (every 90 days
following the Commercial Service Date), YP may alter its selection of
Distribution Properties in the UBL Network by providing UBL written notice for a
requested removal or addition of a Distribution Property. UBL shall affirm
receipt of the written notice for change within ten (10) business days. UBL
shall execute all changes within a reasonable time period that will be defined
jointly by the parties, ensuring all previous YP Customer orders for YP Content
syndication are maintained without service disruption.

 

2.7Each YP Customer shall be provided a unique identifier per unique location by
YP (YP Content ID) for tracking and reporting purposes. UBL shall provide YP
with all detailed Distribution Property reporting in alignment with the YP
Content ID in accordance with the Distribution Property unique Business Listing
alphanumeric identifiers that map to YP Content ID, and Schedule D hereto

 



- 2 -

 

 

3.REPORTING

 

3.1UBL shall provide accurate and continuous reporting for all activities
contemplated in this Agreement to YP as enumerated in Schedule D, including but
not limited to: YP diagnostic audit reporting, YP Content syndication
validation, YP Content activity tracking, and validation of manual claiming
syndication activities for YP Customer (collectively “Reporting Records”).

 

4. LICENCE TO PUBLISH YP CONTENT

 

4.1 YP hereby grants to UBL a limited, non-exclusive, non-sublicensable,
non-transferable right and license for the sole purpose of publishing,
transmitting, integrating, and displaying the YP Content on the UBL Network. UBL
shall not be permitted to use the YP Content for any other purpose, including
without limitation, to create tools or value finders, or to mine the content for
any other site (including the UBL Network). Should UBL wish to sub-license (ie.
re-syndicate) the YP Content to any other party, it must obtain YP's prior
express written consent.

 

4.2 YP and/or its partners have proprietary rights, including, without
limitation, copyright and trade-mark rights in the YP Content. YP therefore only
grants UBL the right the publish, transmit, integrate and display the YP Content
on the UBL Network for the purpose of syndicating the Business Listings as
described in Section 2. YP shall have the right to own, during and following
expiration or termination of the Agreement, any and all Distribution Property
issued publishing API Token’s utilized by UBL under this Agreement, that allow
for the automatic Business Listing syndication of YP Content to the Distribution
Property.

 

5.FEES

 

5.1 YP shall make monthly payments to UBL for the Services rendered under this
Agreement in accordance with the UBL Network (per Schedule A) of Distribution
Properties, the total validated active YP Customers (“Validated YP Customers”),
and the related Fee Schedule found hereto as per Distribution Property Fees in
Schedule E. UBL Reporting Records will provide sufficient detail for YP to
determine how the amounts due to UBL were calculated per Validated YP Customer.
YP will remit all undisputed amounts within forty-five (45) days of receipt of
the detailed report from UBL.

 

5.2 UBL shall provide to YP within seven (7) business days from the start of
each month a detailed report of the current, new or renewed Validated YP
Customers in the previous month. Validated YP Customer is calculated as a YP
Customers (unique YP Content IDs) that had YP Content syndicated to the UBL
Network and the syndication was validated back to YP through a completed
technical callback log or Distribution Property URL log, that verified the YP
Content was received and/or published by the Distribution Property.

 

5.3 UBL’s detailed monthly report as described in Section 5.1 and 5.2 of this
Agreement will: (i) validate the number of current, new or renewed Validated YP
Customers; (ii) validate for each Validated YP Customer the Distribution
Properties in the UBL Network (per Schedule A) where the YP Content was
syndicated, and (iii) detail the cost payable to UBL by YP in that month for
each new or renewed Validated YP Customer.

 

  5.3.1. Validated YP Customers receive a minimum twelve-month guarantee on
Services, including twelve-month Services continuity for new or renewed
Validated YP Customer sales (orders) introduced on the last day of the Initial
Term of the Agreement. Further documented in Schedule E.

 



- 3 -

 

 

6 AUDIT

 

6.1UBL shall maintain clear, complete and accurate Reporting Records. All such
Reporting Records shall be maintained during the Term and any Renewal Term for a
period of one (1) year following expiration or termination of the Agreement. YP
shall have the right, at its expense (except as provided below) to audit UBL’s
Reporting Records for the sole and exclusive purpose of verifying performance
and associated payment. Such audits shall be made not more than twice per Term,
on not less than ten (10) days prior written notice, during regular business
hours, by a certified public accounting firm reasonably acceptable to UBL. If
the auditor’s figures reflect payment due or performance requires under this
Agreement other than those reported by UBL, then UBL shall pay the amount owed.
If the auditor’s figures show an over payment of more than 5% from the figures
provided by UBL, then UBL shall pay all costs associated with the audit.

 

7EXCLUSIVITY

 

7.1 Throughout the Term, YP shall be the exclusive user of UBL’s technology and
UBL Real Time Network in Canada. UBL shall not offer or support its technology
and Real Time Network to any individual or organization within the territory of
Canada, nor offer the Real Time Network services or UBL’s technology directly to
any end-user business customer in Canada. All received inquires by UBL for such
services in Canada will be referred to YP through a mutually agreeable process
between the Parties and be considered a YP Customer.

 

7.2YP agrees to provide UBL access to any YP partner or reseller program that
includes the YP syndication service. UBL participation in any YP related program
would be in accordance with the execution of an applicable, separate YP
agreement.

 

8WARRANTY

 

8.1YP hereby represents and warrants to UBL that YP is either the owner of the
YP Content or YP has the full right, power and authority to enter into this
Agreement and to grant UBL all the rights and License specified herein.

 

8.2Except for the foregoing warranty, YP makes no representations, warranties or
conditions of any kind, either express or implied, as to any matter including,
but not limited to, implied warranties of fitness for a particular purpose,
merchantability, non-infringement, title or otherwise which would extend beyond
the representations and warranties contained herein.

 

8.3UBL hereby represents and warrants to YP that the licenses granted herein,
the Services to be performed under this Agreement, access to the UBL Network and
the UBL Technology shall not infringe any patent, copyright, or other
intellectual property rights of a third party. Further, UBL represents that it
has the requisite capacity to grant the licenses herein and provide the Services
as described under this Agreement.

 

9TERM AND TERMINATION

 

9.1This Agreement will become effective as of the Effective Date. An initial
term of twelve (12) months (“Initial Term”) shall commence when an active YP
customer begins making use of the Services described under this Agreement. The
Agreement will automatically renew on the same terms and conditions for
additional twelve (12) month periods on the anniversary date of the Initial Term
(“Renewal Term(s)”) unless YP provides written notice of termination at least
sixty (60) calendar days prior to the renewal date (“Initial Term” and “Renewal
Term” are collectively referred to as “Term”). Notwithstanding the foregoing, YP
may terminate this Agreement for any reason upon a hundred twenty (120) calendar
days written notice.

 



- 4 -

 

 

9.2Either party may terminate this Agreement in the event that the other
materially breaches any terms and conditions of this Agreement and fails to cure
such breach within thirty (30) calendar days of receiving written notice from
the non-breaching party describing such breach.

 

9.3In the event either party voluntarily files a petition in bankruptcy or has
such a petition involuntarily filed against it (which petition is not discharged
within thirty (30) calendar days after filing) or is placed in a receivership or
reorganization proceeding or is placed in a trusteeship involving an insolvency,
the other party may terminate this Agreement by giving a written termination
notice, which termination shall become effective upon receipt.

 

9.4Upon expiration or termination of this Agreement, the licenses granted in
Section 4 shall immediately terminate. Any termination shall be without
prejudice to any other rights or remedies that the terminating party may have
against the other party with respect to such default.

 

9.5 Upon expiration or termination of this Agreement, at YP’s request, UBL shall
continue to offer the Services described hereunder, on the same terms and
conditions, for the active YP Customers being serviced prior to the expiration
or termination date (“Transition Customer”), until such time as the Transition
Customers have completed their contractual term with YP. Notwithstanding the
foregoing, the transition services will be offered for no more than twelve (12)
months from the expiration or termination date.

 

10Change of Control (Assignment):

 

10.1Neither party may assign or otherwise transfer its rights or obligations
under this Agreement without the prior written consent of the other party (such
consent not to be unreasonably withheld) except that, a party may assign or
otherwise transfer its rights or obligations in whole or in part without such
consent to a third party (other than a direct competitor of the other party) in
connection with the merger, consolidation or sale of substantially all of the
assets or voting control of the assigning party (“Change in Control”). Should
during this agreement UBL experience a Change of Control, YP may terminate the
Agreement immediately without penalty, or extend the Term of the Agreement for
an additional twelve (12) months at the pre Change of Control fee structure.

 

11ESCROW

 

11.1UBL shall within 15 days of YP’s written notice, deposit the UBL Technology
source code, in escrow in accordance with the Source Code Escrow Agreement
attached hereto as Schedule F. UBL shall deposit into Escrow all updates of the
UBL Technology within 30 days of having implemented said update. YP shall obtain
a perpetual, royalty-free license to the UBL Technology and be entitled to
immediate receipt and possession of the Source Code without the need for further
action on the occurrence of a change event (known as a “Release Event”). A
Release Event consists of any of the following: (a) UBL’s decision to no longer
offer the Services as described in this Agreement; (b) should UBL make an
assignment for the benefit of its creditors in the context of a bankruptcy
proceeding, file a petition in bankruptcy, be adjudicated insolvent or bankrupt,
file a petition or apply to any tribunal for any receiver, trustee, liquidator
or sequestrator of any substantial portion of its property, commence any
proceedings under any law or statue of any jurisdiction respecting insolvency,
bankruptcy, reorganization, arrangement or readjustment of debt, dissolution,
winding-up, composition or liquidation, or otherwise take advantage of any
bankruptcy or insolvency legislation whether now or hereafter in effect, or if
any receiver, trustee, liquidation or sequestrator of any substantial portion of
its property is appointed.

 



- 5 -

 

 

12CONFIDENTIAL INFORMATION

 

12.1In the course of the performance of the Services, YP shall disclose to UBL
certain information which is either non-public, confidential or privileged,
whether such information is or has been conveyed verbally or in written or any
other form (and whether such information has been acquired directly or
indirectly such as in the course of discussions or other investigations by UBL)
including, without limiting the generality of the foregoing, any technical,
financial or business information as well as the name of the customers or
partners (whether potential or existing), proposed business deals, corporate
strategies, reports, plans, financial or market projections, trade secrets,
technical specifications, data, software, documents or any other information
relating to YP as well as analyses, summaries, work papers, compilations,
comparisons, studies or other documents which contain, reflect or are generated
from such information (the "Confidential Information"). UBL shall (i) not
disclose Confidential Information to any third party; (ii) restrict disclosure
of Confidential Information to only those persons who must be directly involved
with the Confidential Information for the Services and who are bound by
confidentiality terms not less restrictive than those of this Agreement;
(iii) not copy or reproduce Confidential Information without the express written
permission of YP, except for such copies as may be absolutely necessary for the
Services; (iv) not reverse engineer, de-compile or disassemble any Confidential
Information; and (v) promptly notify YP upon discovery of any unauthorised use
or disclosure of the Confidential Information and take reasonable steps to
regain possession of the Confidential Information and prevent further
unauthorized actions or other breach of this Agreement. The obligations
contained herein shall not apply to Confidential Information that UBL can
demonstrate by independent proof or source (i) was known to UBL before the
execution of this Agreement; or (ii) is independently developed by UBL; or
(iii) is or becomes, other than by an act or omission on the part of UBL
generally available to the public; or (iv) is disclosed to a third party by YP
without restriction; or (v) is disclosed pursuant to a legal requirement or that
of a governmental agency, provided (a) YP receives a thirty (30) day prior
written notice of such requirement and UBL fully cooperates with YP in seeking
confidential treatment for any such disclosure; and (b) UBL furnishes only that
portion of the Confidential Information which is mandatory and legally required
to be disclosed.

 

12.2UBL shall return all Confidential Information to YP along with all copies
and portions thereof, or certify in writing that all such Confidential
Information has been destroyed within ten (10) days of receipt of YP’s written
request to that.

 



- 6 -

 

 

13NOTICES

 

13.1All notices under the terms of this Agreement shall be given to the
following addresses:

  

  Yellow Pages Digital & Media Solutions Limited   Attention : Senior
Vice-President, Chief Marketing Officer   Address: 16 Place du Commerce, Nuns'
Island, Québec, H2A 3A5   Phone: (514) 934-5800   Fax: (514) 934-6859        
With a copy to:           Address: 16 Place du Commerce, Nuns' Island, Québec,
H2A 3A5   Phone: (514) 934-2888   Fax: (514) 934-4076   Attention: Senior
Vice-President, Corporate Affairs and General Counsel               UBL    
Address: 6701 Carmel Road, Suite 202, Charlotte, NC 28226   Phone: +1 (704)
200-9929   Fax: None   Attention: Mr. Doyal Bryant

 

13.2Notices under this Agreement may be sent by registered mail, courier or
email. Notices delivered via registered mail shall be deemed to be received when
sender is notified of receipt. Notices delivered by courier shall be deemed to
be received three two (2) business days from the date they are delivered to
courier, and notices sent via email shall be deemed to be received on the date
of transmission.

 

14GOVERNING LAW

 

14.1The laws of the Province of Québec and the laws of Canada applicable therein
shall govern the interpretation, validity and effect of this Agreement and the
documents incorporated by reference, notwithstanding any conflict of laws
provisions. UBL and YP agree that any action or proceeding instituted or related
to this Agreement shall be adjudicated by a court of competent jurisdiction
located in the district of Montreal, Province of Québec, Canada.

 

15INDEMNIFICATION

 

15.1The Parties shall indemnify and hold the other harmless along with their
respective officers, directors, employees and representatives from any and all
losses, damages or costs, including reasonable attorney’s fees and expenses
suffered or incurred as a result of or in connection with a breach of the
covenants contained herein. Damages being difficult to ascertain in the event of
violation of this Agreement, the Parties agrees that, without limiting any of
its other rights and remedies available at law or in equity, upon breach of this
Agreement a Party shall have the right to obtain specific performance and
injunctive or other equitable relief, without proof of actual damages, as a
remedy to any such breach. Notwithstanding anything to the contrary contained
herein a) neither party will have any liability for any indirect, consequential,
exemplary, special, incidental or punitive damages, in each case, arising out of
or in connection with this Agreement (including any breach hereof) even if such
Party has been advised of the possibility of such damages.

 

16MISCELLANEOUS

 

16.1The parties are independent contractors, and no agency, partnership, joint
venture, employee-employer or franchisor-franchisee relationship is intended or
created by this Agreement. Neither party shall make any warranties or
representations on behalf of the other party.

 



- 7 -

 

 

16.2If any provision herein is held to be invalid or unenforceable for any
reason, the remaining provisions will continue in full force without being
impaired or invalidated in any way. The parties agree to replace any invalid
provision with a valid provision that most closely approximates the intent and
economic effect of the invalid provision. Headings are for reference purposes
only and in no way define, limit, construe or describe the scope or extent of
such section.

 

16.3This Agreement, including the documents incorporated by reference,
constitute the entire agreement between UBL and YP with respect to the subject
matter hereof and supersede and replace any and all prior or contemporaneous
understandings or agreements, written or oral, regarding such subject matter.

 

16.4If any of the provisions of the Agreement are determined to be void, invalid
or otherwise unenforceable by a court of competent jurisdiction, the remaining
provisions of the Agreement shall remain in full force and effect.

 

16.5Neither party shall be held to have breached this Agreement if they are
unable to fulfill their obligations hereunder by virtue of an event beyond their
control, including, without limitation, war, fire, flood or a labour disruption.

 

16.6The parties have requested that this Agreement be drafted in the English
language. Les parties ont exigé que cette entente soit rédigée en langue
anglaise.

 

IN WITNESS WHEREOF, the Parties executed this Agreement as of the Effective
Date.

  

YELLOW PAGES DIGITAL & MEDIA
SOLUTIONS LIMITED   UBL Interactive, Inc.      



/s/ Rene Poirier

 

/s/ Doyal Bryant

YP Executive: Rene Poirier

 Role: Chief Information Officer



 

Per: Doyal Bryant

Title: Chief Executive Officer

 

 



 

- 8 - 



 

 

